DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Claim Status
Claims 1, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14, 15, 16, 18, 19, 20, 21, 22, 23, and 24 are pending and examined and claims 2, 3, and 17 are cancelled as per the amendment.

Claim Objections
Claim 1 is objected to because of the following informalities: the limitation “placing the biological sample through the the sample collection vessel and into the sample collection chamber” should be corrected to remove the extra “the” as shown in bold.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Regarding Claim 11, the preamble “the method of claim 11” is unclear and indefinite. Claim 11 cannot be dependent on itself. Should Claim 11 be dependent on claim 1 or claim 10? The Examiner interprets claim 11 to be dependent on claim 10 since the funnel is introduced in claim 10.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 6, 7, 8, 9, 12, 13, 14, 15, 16, 18, and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patterson (US Pub 2008/0067084).

Regarding Claim 1, Patterson teaches a method of collecting and preserving a biological sample, the method comprising: providing a sample collection vessel that includes a top portion, an upper lip defining an opening at the top portion, and a sample collection chamber adapted to receive and store a biological sample, providing a sealing cap that includes a reagent chamber ([0073] Referring now more specifically to FIGS. 3-7, mixing cap 100 preferably includes outer housing 120 comprising toroidal storage receptacle 122 and hollow cylindrical neck portion 124. Inner tube 140 is preferably 

Regarding Claim 6, Patterson teaches the method of claim 1, wherein the core and the collar of the valve assembly are configured so that when the sealing cap is associated with the top portion of the sample collection vessel a flange of the core 

Regarding Claim 7, Patterson teaches the method of claim 1, wherein the core comprises a head member configured to form a fluid-tight seal with the collar when the valve assembly is in the closed configuration, and wherein one or more of the collar or the head member comprises an annular retention element configured to maintain a fluid-tight seal between the collar and the head member when the valve assembly is in the closed configuration ([0080] Furthermore, in the closed position, openings 129 are 

Regarding Claim 8, Patterson teaches the method of claim 1, wherein the plurality of fluid vents are disposed radially about the core with each comprising an entrance aperture through a side of the core and an exit aperture through a distal end of the core (wherein sidewall 44 preferably comprises one or more aperture 46).  

Regarding Claim 9, Patterson teaches the method of claim 8, wherein the fluid vents span an interior portion of the core and are uninterrupted between the entrance aperture and the exit aperture of each fluid vent (wherein sidewall 44 preferably comprises one or more aperture 46).  

Regarding Claim 12, Patterson teaches the method of claim 1, wherein the sample collection vessel includes a connection member on an exterior surface of the 

Regarding Claim 13, Patterson teaches the method of claim 12, wherein the connection member of the sample collection vessel comprises a ridge projecting away from the sample collection vessel or a depression within the sample collection vessel and the complementary connection member of the sealing cap comprises a hook or ridge sized and shaped to engage the connection member of the sample collection vessel (Fig. 1, [0068] Medial flange 26 may be formed on and around inner wall 20a of outer housing 20, between storage receptacle 22 and neck portion 24 thereof. Additionally, base flange 28 may be disposed on and around base 24a of neck portion 24, wherein base flange 28 extends radially inward of base 24a and radially outward of base 24a. As more fully described below, base flange 28 preferably interacts with a 

Regarding Claim 14, Patterson teaches the method of claim 12, wherein the connection member and the complementary connection member each comprise complementary threads, wherein the complementary threads of the connection member comprise external threads of the sample collection vessel, and wherein the complementary threads of the complementary connection member comprise internal threads of the sealing cap ([0072] Additionally, threading 54 is preferably formed on lower inner surface 44b of sidewall 44 (see FIG. 2). Threading 54 preferably enables inner tube 40, and mixing cap 10 generally, to be threadably-engaged with mouth M of bottle B, such as a conventional personal-sized water bottle, or other liquid-containing bottle, as best illustrated in FIG. 2. Although, mixing cap 10 is preferably threadably-engaged to mouth M of bottle B, it should be recognized that the technology of the present invention may be appropriately modified to accommodate various structural properties of any selected bottle, including, without limitation, mouth diameter, flanged configuration (e.g. flanged mouths), threaded or unthreaded mouths, combinations thereof, or the like.).  

Regarding Claim 15, Patterson teaches the method of claim 1, wherein the sample collection vessel includes a generally cylindrical portion having a generally circular cross section of constant diameter extending from the top portion of the sample collection vessel, exclusive of any connection member or mechanism, to a portion of the 

Regarding Claim 16, Patterson teaches a method of collecting and preserving a biological sample (See Fig. 5, [0073]-[0082], the method comprising: providing a sample collection kit that comprises, sample collection vessel that includes a top portion, an upper lip defining an opening at the top portion, and a sample collection chamber adapted to receive and store a biological sample; and  a sealing cap that includes a reagent chamber, a valve assembly, and a sample preservation reagent in the reagent chamber, the sealing cap being configured to be associated with the sample collection vessel and fit over and seal the opening at the top portion of the sample collection vessel to thereby seal the contents of the sample collection chamber therein, the reagent chamber being disposed within the sealing cap, the reagent chamber storing the sample preservation reagent therein, and the valve assembly being disposed within the sealing cap, the valve assembly being configured to retain the sample preservation reagent within the reagent chamber in the sealing cap when the valve assembly is in a closed configuration when the cap is not associated with the sample collection vessel, and the valve assembly being configured to release the sample preservation reagent from the reagent chamber into the sample collection chamber when the sealing cap is associated with the sample collection vessel to put the valve assembly in an open configuration, the valve assembly including a core, a plurality of fluid vents, and a collar, the core having a first end adjacent to the reagent chamber, a second end opposite the first end configured to associate with the opening at the top portion7/20Application No. 17/178,918Art Unit: 1798 Docket No.: 21118.27.2.1of the sample 

Regarding Claim 18, Patterson teaches the method of claim 16, wherein associating the sealing cap with the sample collection vessel causes a physical rearrangement of the core relative to the collar to put the valve assembly in the open configuration in which the one or more fluid vents are at least partially unobstructed and moved into fluid communication with the reagent chamber ([0079] In use, mixing cap 100 is preferably initially arranged in a closed position, as shown in FIG. 6, with ingredient I.sub.1 contained within storage compartment 122a, and ingredient I.sub.2 contained within storage compartment 122b. In the closed position, upper flange 148 is preferably disposed proximate medial flange 131 with medial flange 131 preferably disposed between upper flange 148 and medial flange 150. Similarly, medial flange 150 is preferably disposed proximate lower flange 132 such that lower flange 132 is preferably disposed between medial flange 150 and lower flange 154. Again similarly, lower flange 154 is preferably disposed proximate base flange 133 with base flange 133 preferably disposed between lower flange 154 and base flange 156. [0080] Furthermore, in the closed position, openings 129 are preferably disposed proximate hollow cylindrical wall 141, such as between top flange 148 and medial flange 150, such that ingredients I.sub.1 and I.sub.2 are prevented from substantially flowing out of chambers 122a and 122b, respectively. In addition, openings 143 are preferably disposed proximate cylindrical inner wall 125 at hollow cylindrical neck portion 124 such that the contents of bottle B may be prevented from substantially flowing out of bottle B. Finally, base flange 133 is preferably rotatably engaged with gap 158 such that outer housing 120 may rotate about inner tube 140.)


Regarding Claim 21, Patterson teaches the method of claim 16, wherein the sample collection vessel includes a connection member on an exterior surface of the top portion of the sample collection vessel adjacent to the opening, and wherein the sealing cap comprises a complementary connection member located on an inner wall of the sealing cap and that is configured to associate with the connection member of the sample collection vessel in order to couple the sealing cap to the sample collection vessel ([0072] Additionally, threading 54 is preferably formed on lower inner surface 44b of sidewall 44 (see FIG. 2). Threading 54 preferably enables inner tube 40, and mixing cap 10 generally, to be threadably-engaged with mouth M of bottle B, such as a conventional personal-sized water bottle, or other liquid-containing bottle, as best illustrated in FIG. 2. Although, mixing cap 10 is preferably threadably-engaged to mouth M of bottle B, it should be recognized that the technology of the present invention may be appropriately modified to accommodate various structural properties of any selected bottle, including, without limitation, mouth diameter, flanged configuration (e.g. flanged mouths), threaded or unthreaded mouths, combinations thereof, or the like. As such, it is contemplated that mixing cap 10 may be coupled to an unthreaded mouth of a bottle via frictional-fit, such as via a conformable rubber gasket, or other sealing device.).  

Allowable Subject Matter
Claims 4, 5, 10, 19, 20, 23, and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is rejected under 112b but would be allowable when the outstanding 112b issue is clarified and if it is then rewritten in independent form including all of the limitations of the base claim and any intervening claims.

			Reasons for Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or suggest wherein associating the sealing cap with the sample collection vessel causes a physical rearrangement of the core relative to the collar to put the valve assembly in the open configuration in which the one or more fluid vents are at least partially unobstructed and moved into fluid communication with the reagent chamber.  

	The prior art does not teach or suggest providing a funnel that is removably attached to the sample collection vessel by a connection mechanism selected from the group consisting of threads, snap fit connections, press fit connections, tongue and groove members, bayonet connections, and interlocking or mechanically coupling mechanisms.  
			
			Allowable Subject Matter
Claims 22, 23, and 24 are allowed.

			Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest the collar forming a fluid-tight seal with the head member of .  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments filed on 2/9/22 on pages 13-20 with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely 

First, Applicant argues on pages 13-16 regarding the 102 claim rejections, the prior art of Oyler does not teach or suggest many of the amendments.
In response, Examiner notes the new ground of rejection does not rely on the prior art of Oyler. The new claims are allowable and some of the amended dependent claims are allowable subject matter. Specifically, the core partially obstructing the vents and the removable funnel are allowable subject matter. 

Second, Applicant argues on 16-19 regarding the 103 claim rejections, the prior art of Cronin does not teach or suggest many of the amendments.
In response, Examiner notes the new ground of rejection does not rely on the prior art of Cronin.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457. The examiner can normally be reached M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JB/
/Benjamin R Whatley/Primary Examiner, Art Unit 1798